WEBB, J.
The plaintiff, J. E. Levasseur, entered into a contract ■ with the' defendant, Board of Commissioners of Gravity Drainage District No. 1 of Bossier Parish, Louisiana, to construct a bridge on the Dixie-Overland highway over a canal excavated by the defendant across the highway, for a fixed price and according to the specifications as required by the Louisiana Highway Commission.
While the work was in course of construction it was necessary that a detour be constructed for the passage of traffic over the highway, the route of the detour including a temporary bridge over the canal, which, together with the detour, was constructed by the plaintiff under the supervision of the engineer representing the defendant and paid for on force account, and, during the course of the work, the engineer representing the defendant ordered a watchman placed on the work, and in the present suit, for an amount claimed to have been paid by the contractor for the services of the watchman, the plaintiff obtained judgment, and the defendant appeals.
The plaintiff contends that the watchman was employed to guard the detour and that he was not, under his contract, obligated to furnish a watchman for such purpose; while the defense was, that the watchman was ordered for the protection of the entire work, and that, under the specifications, the contractor was obligated to furnish a watchman.
The specifications contain the following provision:
“The contractor shall provide, erect and maintain all necessary barricades, suitable and sufficient red lights, danger signals and signs, provide a sufficient number of watchmen and take all necessary precautions for the protection of the work and safety of the public. Highways closed to traffic shall be protected by effective barricades, on which shall be placed acceptable warning signs. The contractor shall provide and maintain .acceptable warning and *275detour signs at all closures, intersections and along the detour routes, directing the traffic around the closed portion or portions of this highway, so that the temporary detour route or routes shall be indicated clearly throughout its or their entire length. All barricades and obstructions shall be illuminated at night, and all lights shall be kept burning from sunset until sunrise.”
Under which defendant contends that the contractor was obligated to furnish the watchman, while plaintiff contends that the provisions related solely to the work of constructing the bridge along the highway, and not to the detour, or, if applicable to the latter, that where the work of constructing and maintaining the detour had Been let on force account, the contractor was to be paid for the services of the watchman on the same terms.
The detour, as stated, was constructed and maintained as extra work, or under force account, and when it was necessary to employ a watchman to protect the detour, the services of the watchman should, we think, be considered as necessary for maintaining the detour and have been paid for on that basis, as other work was paid for under the contract, that is, on force account. '
There was some conflict in the evidence as to whether or not the watchman was ordered to be placed on the entire work or on the detour. However, it is established that at the time the watchman was ordered on the work, the engineer was apprehensive as to the sufficiency of the temporary bridge on the detour route to withstand the force of the current or debris thrown against it, and as the evidence fails to show to the contrary, we assume that the condition continued to exist during the time that the watchman was employed and as the evidence indicates that the services of the watchman were almost exclusively confined to the detour, and there is not any suggestion that the expense incurred by the contractor for the services of the watchman should have been pro rated, and as the judgment allowed reimbursement for the amount expended, we find the allowance was substantially correct, and the judgment affirmed.